Case 4:20-cv-00600-RAS-CAN Document 22 Filed 09/01/21 Page 1 of 1 PageID #: 91




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 KYLE ANDREW BUTLER, #02289799                     §
                                                   §   Civil Action No. 4:20-CV-600
 v.                                                §   (Judge Schell/Judge Nowak)
                                                   §
 RONALD WESLEY TIDWELL, ET AL.                     §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636

 (Dkt. 5). On June 29, 2021, the report and recommendation of the Magistrate Judge was entered

 (Dkt. #20), containing proposed findings of fact and recommendations that pro se Plaintiff Kyle

 Andrew Butler’s suit should be dismissed under 28 U.S.C. §§ 1915A and 1915(e). Having

 received the report of the Magistrate Judge, and no objections thereto having been timely filed to

 this report and recommendation, the court is of the opinion that the findings and conclusions of

 the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the court.

        It is therefore ORDERED that pro se Plaintiff Kyle Andrew Butler’s lawsuit and his

 claims against Defendants are DISMISSED as set forth in the report and recommendation.

        IT IS SO ORDERED.

               .   SIGNED this the 1st day of September, 2021.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
